Opinion issued August 28, 2008







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00980-CV
____________

BRENDA DAVIS, Appellant

V.

BANK OF NEW YORK AS TRUSTEE, Appellee




On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 896217




MEMORANDUM  OPINION
          We dismiss this appeal as moot.
          On November 6, 2007, the trial court signed a judgment awarding possession
to appellee, Bank of New York, of the premises made the subject of its suit. 
Appellant, Brenda Davis, timely filed a notice of appeal.  On March 25, 2008,
appellee filed a motion to dismiss the appeal and asserted that appellant’s appeal is
moot because on December 14, 2007, the trial court granted appellee a new trial,
rendering appellant’s appeal moot.  Appellant has not responded to appellee’s motion
to dismiss the appeal.
          We grant appellant’s motion to dismiss the appeal as moot.  See Smith v.
Department of Family and Protective Services, No. 01-07-00112-CV 2008 Tex. App.
LEXIS 4298 at *1 (Tex. App.—Houston [1st Dist.], June 12, 2008, no
pet.)(dismissing appeal as moot because trial court had granted a motion for new
trial).
PER CURIAM
Panel consists of Justices Alcala, Higley, and Bland.